DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/23/2022 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-13, and 15-19 is/are rejected under 35 U.S.C. 103 as obvious over Shelton, IV et al. (US 20190059900 A1) in view of Whitman et al. (US 20070023477 A1) and further in view of Whitman et al. (US 20100276471 A1).
Regarding claim 1, Shelton, IV et al. discloses surgical stapling device (10, 200/600, [0059, 0062-0065], figs. 1-9) comprising: a handle assembly (11); an elongate body including an outer tube (16/220); and a tool assembly including an anvil assembly (600) and a reload assembly (640), the reload assembly including a housing, a staple cartridge (640) defining a plurality of staple pockets (644/645), a plurality of staples (702), each of the plurality of staples being supported within one of the plurality of staple pockets [0087-0091], a staple pushing member (750/770) positioned within the housing, the staple pushing member movable from a retracted position to an advanced position to eject the plurality of staples from the staple cartridge [0065, 0078-0091], a knife (712) supported within the housing, the knife movable from a retracted position to an advanced position to cut tissue, a first motor (298) supported within the housing, wherein energization of the first motor moves the staple pushing member from its retracted position to its advanced position, and a second motor (295) supported within the housing, wherein energization of the second motor moves the knife from its retracted position to its advanced position ([0065-0072, 0075-0095, 0099-0111], figs. 1-9).
Shelton, IV et al. fails to explicitly disclose elongate body including a flexible outer tube having a distal portion and the reload assembly supported on the distal portion of the elongate body.
Whitman et al.’ 477 having a surgical stapling device (11/1610, [0048-0050], figs. 1-3) comprising: a handle assembly (fig. 1 or 1612, fig. 2); an elongate body including a flexible outer tube (1620 and 2620) having a distal portion (1624/2624, figs. 2 and 6) a reload assembly (11) supported on the distal portion of the elongate body ([0113-0114], figs. 2 and 6); and a tool assembly (11) including an anvil assembly (50) and a reload assembly (80/104/600, [0048-0054, 0071, 0115], figs. 1-3) and teaches having a plurality of motors to actuate/power different members/functions including stapling and cutting [0054] and the reload assembly including a memory module (6041) connected via connector cable ([0057-0059, 0112-0115, 0127], 1272/1278, figs. 1-16).
WHITMAN’ 471 teaches an electromechanical driver (100) having two motors (110/112), an elongate body (104) including a flexible outer tube (122/128) having a distal portion (figs. 2-3) and a reload assembly (200) supported on the distal portion of the elongate body ([0051-0056], figs. 1-3).
Given the teachings of Shelton, IV et al. to have a surgical stapling device elongate body including an outer tube, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the elongate body with including a flexible outer tube having a distal portion and the reload assembly supported on the distal portion of the elongate body and/or for resilient/strength purposes as taught by Whitman et al.’ 477 and further taught and evidenced by WHITMAN’ 471.
Regarding claims 13 and 19, Shelton, IV et al. discloses surgical stapling device (10, 200/600, [0059, 0062-0065], figs. 1-9) comprising: a handle assembly (11); an elongate body including an outer tube (16/220); and a tool assembly including an anvil assembly (600) and a reload assembly (640), the reload assembly including a housing, a staple cartridge (640) defining a plurality of staple pockets (644/645), a plurality of staples (702), each of the plurality of staples being supported within one of the plurality of staple pockets [0087-0091], a staple pushing member (750/770) positioned within the housing, the staple pushing member movable from a retracted position to an advanced position to eject the plurality of staples from the staple cartridge [0065, 0078-0091], a knife (710) supported within the housing, the knife movable from a retracted position to an advanced position to cut tissue, a first motor (298) supported within the housing, wherein energization of the first motor moves the staple pushing member from its retracted position to its advanced position, and a second motor (295) supported within the housing, wherein energization of the second motor moves the knife from its retracted position to its advanced position ([0065-0072, 0075-0095, 0099-0111], figs. 1-9).
Shelton, IV et al. teaches having a tool assembly (500) having a housing (figs. 4-7) adapted to be releasably coupled to a distal portion of an elongate body (16/220, figs. 4-7) of the stapling device (10, 200/600), a staple cartridge (640) supported on the housing and the anvil assembly (600) and reload assembly (640), the tool assembly (500) supported on the distal portion of the elongate body, ([0087-0091], figs. 4-7).
Shelton, IV et al. fails to explicitly disclose the reload assembly supported on the distal portion of the elongate body.
Whitman et al.’ 477  teaches having a tool assembly (11/1610, [0048-0050]) having a housing (figs. 1-6) adapted to be releasably coupled to a distal portion of an elongate body (1620 and 2620) of a stapling device (11/1610, [0048-0050], figs. 1-3), a staple cartridge (80/104/600, [0048-0054, 0071, 0115], figs. 1-3) supported on the housing and an anvil assembly (50) and reload assembly (11), the reload assembly supported on the distal portion of the elongate body, ([0057-0059, 0112-0115, 0127], 1272/1278, figs. 1-16).
WHITMAN’ 471 teaches an electromechanical driver (100) having two motors (110/112), an elongate body (104) including a flexible outer tube (122/128) having a distal portion (figs. 2-3) and a reload assembly (200) supported on the distal portion of the elongate body ([0051-0056], figs. 1-3).
Given the teachings of Shelton, IV et al. to have a surgical stapling device elongate body including an outer tube, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the elongate body with including a flexible outer tube having a distal portion and the reload assembly supported on the distal portion of the elongate body and/or for resilient/strength purposes as taught by Whitman et al.’ 477 and further taught and evidenced by WHITMAN’ 471.
Regarding claims 5-8, Shelton, IV et al. teaches an anvil assembly includes an anvil head (602) and an anvil center rod (614), the anvil head supporting an anvil plate (604) wherein the staple cartridge (640) and the anvil plate have an annular configuration ([0087-0089], figs. 4-7) further including an approximation assembly (258) having an anvil retainer, the anvil retainer releasably coupled to the anvil assembly and movable from an advanced position to a retracted position to move the tool assembly from an open position to a clamped position wherein the approximation assembly extends from the handle assembly through the elongate body to the tool assembly ([0065, 0074-0097, 0099, 0108-0110-0114], figs. 1-9).
Regarding claims 9-10 and 15-16, Shelton, IV et al. teaches a knife carrier (710) supported within the housing and supporting the knife (712), the knife carrier movable from a retracted position to an advanced position to move the knife from its retracted position to its advanced position wherein the knife carrier is coupled to the second motor such that when the second motor is deenergized, the knife carrier and the knife are returned to their retracted positions[0059, 0065, 0067, 0084-0097, 0099-0111], figs. 1-9).
Regarding claims 11-12 and 17-18, Shelton, IV et al. teaches the reload assembly includes an annular pusher (234) supported within the housing, the annular pusher in abutting relation with the staple pushing member (750/770) and movable from a retracted position to an advanced position in response to energization of the first motor to move the staple pushing member from its retracted position to its advanced position wherein the annular pusher is coupled to the second motor such that when the second motor is deenergized, the annular pusher is returned to its retracted positions. ([0065, 0078-0082, 0118-0119], figs. 1-9).

Claim(s) 2-4, 14, and 20 is/are rejected under 35 U.S.C. 103 as obvious over Shelton, IV et al. (US 20190059900 A1) in view of Whitman et al. (US 20070023477 A1) in view of Whitman et al. (US 20100276471 A1) and further in view of Oepen (US 20120209317 A1).
Regarding claims 2, 14, and 20, Shelton, IV et al. discloses the surgical stapling device (10, 200/600, [0059, 0062-0065], figs. 1-9) comprising: a handle assembly (11); an elongate body including an outer tube (16/220) with a first motor (298/286) and a second motor (295) but fails to disclose the elongate body includes a flexible outer tube and the first and second motors are piezo electric transducers.
Whitman et al. having a surgical stapling device (11/1610, [0048-0050], figs. 1-3) comprising: a handle assembly (fig. 1 or 1612, fig. 2); an elongate body including a flexible outer tube (1620); and a tool assembly (11) including an anvil assembly (50) and a reload assembly (80/104/600, [0048-0054, 0071, 0115], figs. 1-3) and teaches having a plurality of motors to actuate/power different members/functions including stapling and cutting [0054] and the reload assembly including a memory module (6041) connected via connector cable ([0058], 1272/1278).
Oepen teaches having motors that are piezo electric transducers [0058].
Given the teachings of Shelton, IV et al. to have a surgical stapling device with a first motor and a second motor, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the elongate body with including a flexible outer tube to have adjustment of the device and/or for resilient/strength purposes as taught by Whitman et al. and the motors to be piezo electric transducers to reduce spacing/area requirements and/or for simpler power purposes as taught by Oepen.
Regarding claims 3-4, Shelton, IV et al. discloses the first and second motors are coupled to actuation buttons in the handle assembly by wires ([0116-0118], figs. 2-3) wherein the handle assembly supports a battery pack [0013, 0059, 0068].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731